﻿I would like to
congratulate the President on his election to the
presidency of the General Assembly at its sixty-seventh
session, and to thank him for the inspiring speech he
made at the opening of the general debate (see A/67/
PV.6). We are confident that the spirit exemplified in
that speech will guide him during his presidency. Let me
also take this opportunity to express my appreciation to
the outgoing President.
The reason I am here on this rostrum, making my
maiden speech to the General Assembly as Head of
Government of the new Ethiopia, is because we lost our
leader only a little more than a month ago. The passing
of Prime Minister Meles Zenawi is a huge loss for
Ethiopia, and undoubtedly for Africa as well. He was a
man of prodigious intellect who was uncompromising
in his insistence that Ethiopians and Africans should
own and protect their development strategies and their
approaches to governance and democratization. The late
Ethiopian Prime Minister, and the party he led, have
facilitated the emergence of a new Ethiopia, rekindling
the hopes of Ethiopians for the future and strengthening
their confidence in their ability to overcome adversity.
Ethiopians proved their mettle, and what they are
made of, when they received the unexpected news of
the tragedy with which the nation was faced. It is an
honour and a blessing to be the leader of a people who
are generous in paying tribute to those, like Prime
Minister Meles, who served them self lessly; a people
who have the maturity and wisdom to see, and even
lucidly articulate, who has done what for the nation
and for the people of Ethiopia. That would naturally
make any human being who is given the opportunity to
lead a country ask himself what more he can do for his people — not in words but in deeds, as our late Prime
Minister often emphasized. As might be expected,
doomsday scenarios for Ethiopia’s future were bandied
about.
But the people of Ethiopia — from north to south,
from east to west, across the length and breadth of
the country — were categorical in stating in unison
how much they embrace the unity of the country,
unity that celebrates their diversity and is built on the
bedrock of their federal Constitution. Let me take this
opportunity to thank, on behalf of the Ethiopian people
and myself, all those leaders and heads of delegation
who came to Addis Ababa to be with us at our time of
grief. We cherish your friendship. I wish to reiterate my
condolences to the peoples and Governments of Ghana,
Malawi and Guinea-Bissau, who have also lost their
leaders recently.
We Ethiopians are confident that we have come
a long way. Never before in its modern history has
Ethiopia had the kind of rapid economic growth that
it has witnessed over the last decade or so. Indeed, for
the first time in its modern history, Ethiopia has begun
to see a bright light at the end of the tunnel in terms of
real prospects for economic transformation. We are, for
sure, on a hugely promising trajectory. Our Growth and
Transformation Plan, to which our late Prime Minister
was devoted, and which is now embraced by our people,
is designed to catapult our nation to a destination
thathas long eluded it but is now within reach.
We go forward with full recognition of our
responsibility, as the second most populous country
in Africa, to contribute to regional integration. We
foresee huge possibilities for bringing the countries of
the greater Horn of Africa together. We have already
gone some distance in playing a catalytic role in laying
the infrastructural basis for consolidating economic
ties with the countries of our region. The electric power
interconnections and the road and railway networks
that we have built and are in the process of building
with Djibouti, the Sudan, Kenya and South Sudan are
emblematic of our resolve to play our part in regional
integration. We are confident that Somalia and others,
without exception, will follow suit.
But our success hinges on a number of conditions
being met, none of which is amenable to our unilateral
initiative. First is the question of peace and stability
and the challenge of extremism. Here, also, we have
made much progress. Somalia is gradually coming out of the woods. We salute all those, most particularly the
contributors of troops to the African Union Mission in
Somalia, for the sacrifice they have made. The African
Union (AU) has made an enormous contribution to
laying the basis for the progress that Somalia has made.
We also acknowledge the very useful cooperation
between the AU and the United Nations, including
their two Councils responsible for security. We have to
recognize the role of partners as well. But much more
needs to be done in Somalia to ensure that the new
Government stands on its own feet. We would be naive,
however, if we believed that the enemies of peace of
Somalia and the region are completely defeated. That
is why it is so critical that the momentum is not lost
in Somalia and Somalia’s ownership of the process
of national reconciliation is strengthened. We will
continue to assist Somalia and the new President of the
country, Mr. Hassan Sheikh Mohamud, and the people
of Somalia can count on that.
We are pleased that there is also major progress in
the peace process between the Sudan and South Sudan.
We are confident that the two parties will maintain the
momentum towards durable peace, which is the basis for
ensuring the viability of both. We are indeed indebted
to former President Thabo Mbeki and the African
Union High-level Implementation Panel for their
perseverance and commitment to peace between the
two sisterly countries. What has been achieved by the
two parties over the last few days, which culminated in
the signing of the much anticipated agreements on vital
matters, is a significant breakthrough, which needs to
be consolidated and used as a basis for resolving the
issues still remaining. We are confident that the two
parties appreciate how vital their joint effort for a
win-win outcome is, not only for their peoples, but also
for us all.
Peace between the Sudan and South Sudan and a
close partnership between the two, above and beyond
the benefit it has for us all, has for us Ethiopians an
additional emotional and sentimental value. That was
an issue that our late Prime Minister, even as he was
struggling for his life, was following with the same
intensity as before, and he continued to offer whatever
added value he could bring to bear on the peace
process. Let me thank both the Sudan and South Sudan
for placing their trust in us, as has been so manifest in
the deployment of the United Nations Interim Security
Force for Abyei. Indeed, we are proud of our troops in Abyei, as we are of all our people serving under the
United Nations f lag, including those in Darfur.
Before I move on to the second challenge we face, I
wish to say a few words on broader issues that help put
in perspective the challenge our region faces in securing
sustainable peace and stability. The major war we have
to win is undoubtedly the war on poverty. The most
difficult challenge we face here in developing the most
effective means to wage that war is that of ensuring that
the rule of law is observed, both in inter-State relations
and in the domestic sphere. At its most fundamental
level, the struggle against extremism is one aspect of
the struggle to ensure that the rule of law is respected
and the principles of tolerance are adhered to. Wherever
an act of intolerance or a violation of laws occurs,
sometimes in an egregious manner, as in Benghazi, it
needs to be condemned.
The second challenge we face in sustaining our
development agenda relates to a host of issues impinging
on our capacity to ensure sustainable development.
Let us be frank and admit that there is a huge deficit
in international cooperation for the development of
both low-income and least developed countries. At
the end of the day, regardless of other impediments to
development, the major bottleneck for countries such
as Ethiopia for ensuring sustainable development and
successfully achieving the Millennium Development
Goals is related to shortfalls in development finance.
We said as much in the Paris Declaration on Aid
Effectiveness and the Accra Agenda for Action,
and, recently, in the Busan Partnership for Effective
Development Cooperation, but the results have been
few and far between. In our view, the current global
economic situation should never be allowed to detract
attention from the critical need for development finance
of low-income countries.
The challenge in this area is compounded and
made even worse by climate change, which is a global
challenge calling for responsible and wise leadership
at the international level. The response should rely
on full commitment to the principle of common but
differentiated responsibilities. However boring it may
be, something that is universally acknowledged bears
repeating. Countries such as Ethiopia which did not
contribute to climate change are nonetheless those most
affected by it. But, still, we recognize our obligation.
That is why Ethiopia has already opted for a green
growth path, and our current five-year Growth and
Transformation Plan is based on developing a green economy, the strategy for which has already been
issued and is being implemented. We seek effective
cooperation in this endeavour.
We had hoped that the United Nations Conference
on Sustainable Development would achieve more than
it did. Nevertheless, we look forward to meaningful
and effective work by the working group on sustainable
development, to which we are ready to contribute as best
we can. We are also hopeful that the intergovernmental
process under the auspices of the General Assembly
in connection with financing for development will not
turn into a filibustering exercise without any impact on
this issue, which is so critical for the development of
low-income countries.
As I conclude, I wish to express my agreement
with previous speakers that the twenty-first century
is indeed an African century. As mentioned by my
brother, the President of Ghana, out of the 10 fastest
growing economies in the world last year, six were
African countries. I should also mention that Ethiopia
was among the six. Africa is indeed changing, and
changing for the better. There is no greater human
rights violation than attempts to put obstacles in the
way of the success of the ongoing transformations of
Africa, which will have enormous salutary implications
for hundreds of millions of Africans.
Africa is no longer the marginalized continent
of the 1980s or even of the period a little later than
that. Ethiopia will continue to play its part to ensure
the success of the transformation and the success
of multilateralism under the auspices of the United
Nations.